          Case 1:18-po-00394-REB Document 1 Filed 12/13/18 Page 1 of 2



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
DAVID G. ROBINS, IDAHO STATE BAR NO. 8494
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                  Case No. 1:18-po-394-REB
                Plaintiff,
                                                  INFORMATION
        vs.
                                                  36 C.F.R. § 261.9(a)

 DARRELL E. LINDSTROM,

                Defendant.


       The United States Attorney charges:

                                         COUNT ONE

                     Damaging any Natural Feature of the United States
                                  36 C.F.R. § 261.9(a)

       On or about October 26, 2017, in the District of Idaho, the defendant, DARRELL E.

LINDSTROM, did damage a natural feature or other property of the United States by

constructing a roadway, cutting down trees, removing vegetation, and disturbing soil, in violation

of 36 C.F.R. § 261.9(a).



INFORMATION - 1
       Case 1:18-po-00394-REB Document 1 Filed 12/13/18 Page 2 of 2




     Dated this 11th day of December, 2018.

                                              BART M. DAVIS
                                              UNITED STATES ATTORNEY
                                              By:


                                              /s/ David G. Robins ______________________
                                              DAVID G. ROBINS
                                              Assistant United States Attorney




INFORMATION - 2
